Wood v Artifact Props., LLC (2019 NY Slip Op 01031)





Wood v Artifact Props., LLC


2019 NY Slip Op 01031


Decided on February 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND NEMOYER, JJ.


1233 CA 18-00381

[*1]WILLIS WOOD, PLAINTIFF-RESPONDENT-APPELLANT,
vARTIFACT PROPERTIES, LLC, AND DAVID PERKINS, DEFENDANTS-APPELLANTS-RESPONDENTS. (APPEAL NO. 2.) 


KNYCH & WHRITENOUR, LLC, SYRACUSE (MATTHEW E. WHRITENOUR OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT ARTIFACT PROPERTIES, LLC. 
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (EDWARD J. SMITH, III, OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT DAVID PERKINS. 
MACKENZIE HUGHES LLP, SYRACUSE (W. BRADLEY HUNT OF COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT. 

	Appeals and cross appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, J.) entered July 26, 2017. The order, among other things, conditionally granted that part of plaintiff's motion seeking partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1). 
It is hereby ORDERED that said appeals and cross appeal are unanimously dismissed without costs (see Foster v Kanous, 24 AD3d 1205, 1205 [4th Dept 2005]).
Entered: February 8, 2019
Mark W. Bennett
Clerk of the Court